Citation Nr: 1047999	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to February 
1965 and from June 1975 to February 1980.  The Veteran died in 
July 2002.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2007, the appellant testified before the 
undersigned at a Travel Board hearing at the Atlanta, Georgia, 
RO.

This case was brought before the Board in October 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim, to include providing a VA medical 
opinion with regard to the claim at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in 
October 2007 with instructions to the AOJ to provide a VA medical 
opinion to determine whether the Veteran's death, caused by adult 
respiratory distress syndrome due to pneumonia, with contributing 
factors of obesity and sleep apnea, was etiologically related to 
the Veteran's active duty service. 

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand is unfortunately 
required.

While a VA medical opinion was provided in November 2009, the 
examiner failed to provide an explanation with regard to whether 
the contributing factor of sleep apnea is etiologically related 
to the Veteran's active duty service.  Specifically, the examiner 
noted that the Veteran's death from primary cause listed as adult 
respiratory distress syndrome due to pneumonia is less likely 
than not related to the Veteran's military service.  The 
examiner's explanation was that these were acute disorders.  
Additionally the examiner noted that the contributing cause of 
obesity pre-existed the Veteran's active duty service and was 
therefore also not etiologically related to the Veteran's active 
duty service.  However, with regard to the contributing cause of 
sleep apnea, the examiner noted that the Veteran's sleep apnea 
was diagnosed a couple of years after separation from service, 
but that he was unable to determine if the sleep apnea was 
related to the Veteran's service without resorting to mere 
speculation.  The Board notes that the examiner failed to provide 
an explanation as to why the etiology of the Veteran's sleep 
apnea cannot be determined.  In this regard, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Further, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that, in general, it must be clear on the record that 
the inability to opine on questions of diagnosis and etiology is 
not the first impression of an uninformed examiner, but rather an 
assessment arrived at after all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to 
rely upon a statement that an opinion cannot be provided without 
resort to mere speculation, it must be clear that the procurable 
and assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or be apparent upon 
review of the record); Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  As such, the Board notes that a new 
opinion is warranted.  

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death. 38 C.F.R. 
§ 3.312(c).  If the service- connected disability affected a 
vital organ, careful consideration must be given to whether the 
debilitating effects of the service-connected disability rendered 
the Veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).  To establish service 
connection for a particular disability, the evidence must show 
that the disability resulted from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

According to the Certificate of Death, the immediate cause of 
death, as noted above, was adult respiratory distress syndrome 
due to pneumonia.  The other conditions contributing to death, 
but not related to adult respiratory distress syndrome due to 
pneumonia, were obesity and sleep apnea.

In support of her claim of service connection for the cause of 
the Veteran's death, the appellant has submitted evidence which 
includes lay evidence which stated that the Veteran had breathing 
problems when he returned from Korea.  The Veteran's daughter 
stated that the Veteran told her that a doctor during military 
service told him that he had black spots forming on his lungs.  
The Veteran's son stated that his father was always short of 
breath and would randomly fall asleep, especially at the wheel of 
a car.  At her personal hearing, the appellant testified that 
during service, the Veteran would drive home on the weekends and 
he would have periods where she witnessed the Veteran sleeping 
and then stop breathing.

The appellant also submitted a statement from W.D.R., M.D., in 
which the physician stated that he had treated the Veteran for 
sleep apnea and sleep disorders during his lifetime and that 
these disorders became exacerbated after his military service in 
Korea.  He essentially indicated that after the Veteran returned 
from Korea, his sleep apnea worsened.  Additionally, the Board 
notes that the private doctor, subsequent to the October 2007 
remand, provided another statement in which he noted having also 
treated the Veteran for breathing problems in the late 1970s 
following the Veteran's return from Korea.  It is further noted 
that the Veteran's lung problems required surgical intervention 
and that the worsening of these problems led to an accumulation 
of fluids in the lungs and eventually pulmonary edema.  The 
doctor notes it was complications from these lung problems that 
led to the Veteran's death.  Unfortunately, as the doctor was not 
treating the Veteran at the time of the Veteran's death and for 
some time prior, the Veteran's records have been destroyed and 
cannot be provided.

In consideration of the above, the Board finds that the above 
stated issue must be remanded in order to obtain a VA medical 
opinion that addresses whether the Veteran's death, caused by 
adult respiratory distress syndrome due to pneumonia, with 
contributing factors of obesity and sleep apnea, is etiologically 
related to the Veteran's active duty service.  The opinion should 
be based on a review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain a supplemental VA medical opinion.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should provide an objective 
opinion, based on a review of all of the 
medical evidence of record including 
medical opinions of record, and the 
various lay statements of record, 
addressing whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's death 
from adult respiratory distress syndrome 
due to pneumonia, or his obesity, and/or 
his sleep apnea, as contributing 
conditions, are in any way etiologically 
related to service.  If the examiner is 
unable to determine whether any of the 
associated causes of the Veteran's death 
are related etiologically to the Veteran's 
active duty service, a reasonable 
explanation as to why, should be provided.  
In this regard, if any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation, e.g., whether the inability 
to provide a definitive opinion is due to 
a need for further information or because 
the limits of medical knowledge had been 
exhausted or because of some other reason.  
If further information is necessary, the 
examiner must state what information is 
needed.

2.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine whether 
the record contains evidence sufficient to 
warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the appellant and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


